Citation Nr: 0833062	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-25 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a lumbosacral 
strain.

3.  Entitlement to service connection for upper respiratory 
illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran has a 
current diagnosis of PTSD.

2.  The veteran did not perfect his appeal for service 
connection for a lumbosacral strain.

3.  The veteran did not perfect his appeal for service 
connection for upper respiratory illness.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

2.  Because the veteran did not perfect his appeal relating 
to the issue of service connection for a lumbosacral strain, 
the Board does not have jurisdiction to consider that claim.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2007).

3.  Because the veteran did not perfect his appeal relating 
to the issue of service connection for upper respiratory 
illness, the Board does not have jurisdiction to consider 
that claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.101, 20.202, 
20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In August 2004 VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the April 2004 rating 
decision, June 2005 SOC, and January 2008 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided him 
with additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Applicable Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, where, as here, the overall evidence of record fails 
to support a diagnosis of the claimed PTSD, that holding 
would not be applicable.

III.  Factual Background and Analysis

A.  PTSD

The veteran's military personnel records show that he served 
in the Republic of Vietnam from April 1968 to March 1969, and 
his military occupational specialty (MOS) while in Vietnam 
was personnel specialist.  His awards and decorations were 
the National Defense Service Medal, the Vietnam Service 
Medal, the Republic of Vietnam Campaign Medal, and the Army 
Commendation Medal.  The veteran's service treatment records 
do not show any psychiatric treatment.  At a July 1969 
examination the veteran was found to be normal from a 
psychiatric standpoint, and he did not indicate any 
psychiatric problems on a July 1969 medical history report.

Y.B., the veteran's wife, wrote in January 2004 that the 
veteran was a restless sleeper who would often "jump" 
during the night and grind his teeth.  He would sleep on the 
end of the bed, and Ms. B would sometimes sleep in another 
room or on the floor because of the veteran's tossing, 
turning, moaning, and groaning.  Ms. B wrote that the veteran 
suffered from some type of PTSD, and would often pace and 
stand for long periods of time as though waiting for someone.  
The veteran would often speak of war buddies who were killed, 
seeing limbs blown away, and how he thought he would never 
get out alive.

In a March 2004 stressor statement the veteran wrote that he 
was in a building in An Khe, Vietnam, during the Tet 
Offensive which took a direct hit during a rocket and mortar 
attack.  The veteran helped tend to a fellow soldier who was 
badly injured.  The veteran then had to spend several nights 
in an underground bunker that had snakes and large 
centipedes.  He also saw another soldier overdose on drugs, 
and a Vietnamese person get attacked by German Shepherd dogs.  
The veteran wrote that since leaving Vietnam he had suffered 
from severe sleep disorders, some years worse than others, 
severe anxiety and panic attacks, and nightmares.  In 
addition, his dentist had him wear a mouth guard while 
sleeping because he would grind his teeth due to stress and 
anxiety.  In his July 2004 Notice of Disagreement (NOD), the 
veteran added that he had failed marriages, an inability to 
display affection, and severe anger management problems and 
loss of control leading to violence, all as a result of his 
PTSD.

N.E., Psy. D., treated the veteran in August 2004.  Dr. E 
wrote in October 2004 that the veteran went to him for 
difficulties associated with an adjustment disorder and PTSD.  
The treatment notes indicate that the veteran reported 
experiencing PTSD related to his service in Vietnam.  Dr. E 
wrote that the veteran had no intrusive recollections but 
that he sometimes did not want to sleep out of fear of 
dreams, and that he ground his teeth.  At his final 
appointment with the veteran, Dr. E wrote that he planned to 
find out how deeply rooted the events in Vietnam were for the 
veteran.  In an undated letter submitted in June 2005, Dr. E 
wrote that the veteran saw him for problems associated with 
adjustment disorder and PTSD, which had had a major impact on 
the veteran's social relations and work.

The veteran underwent a VA examination in March 2005 with C. 
G.-G., Ph.D. at which he described the stressors discussed 
above, said that he had dreams about them that left him 
depressed and scared, and said that he thinks of Vietnam when 
triggered by external circumstances.  His stated interests 
included chess, reading, and going out with friends.  He did 
not report any problems with recall, detachment from others, 
or a foreshortened future.  He said he had difficulty 
concentrating under stress and with memory when he was having 
sleep problems.  Loud and sudden noises would cause him to 
"react."  The veteran denied suicidal or homicidal ideation 
and symptoms associated with panic attacks or psychosis.  He 
had worked for a probation department since 1985, and did not 
report any problems doing his work or relating to others.  
The veteran said that he and his first wife had divorced 
because she said he was not affectionate or romantic enough.  
His relationships with his eight children ranged from 
estranged to close.  There was one friend with whom the 
veteran went out on a regular basis.  He said he attended 
church, and did not have any problems with activities of 
daily living.

On a mini mental status examination, the veteran scored a 
26/30, and he was oriented to person, place and time.  Dr. G-
G felt that the veteran's fund of general information was 
good and that his insight and judgment were intact.  She 
diagnosed the veteran with adjustment disorder, unspecified, 
and felt that he did not meet the criteria for PTSD because 
he did not describe prominent anxiety and he attributed the 
recurrence of his symptoms in part to current stress.  Dr. G-
G noted that the veteran's work history had been stable, and 
that notes from Dr. E did not attribute his marital problems 
to his military experiences.

The veteran wrote in a June 2005 statement that Dr. G-G was 
incorrect in writing in the examination report that he had a 
hole in his heart and that his MOS in Vietnam was postal 
clerk.  As for the cause of his failed marriages, the veteran 
wrote that due to his experiences in Vietnam he had intense 
anxiety and detachment leading to the inability to love and 
care for his wives.  While Dr. G-G wrote that the veteran has 
a stable work history, he wrote that he was having difficulty 
performing his job responsibilities, had been counseled by 
his supervisors, and might be laid off.  He requested that he 
be re-evaluated by another examiner who is "objective and 
unbiased."

Guidance as to what constitutes an adequate medical opinion 
can be found in Stefl v. Nicholson, 21 Vet. App. 120 (2007).  
The Court found that a medical opinion must describe the 
disability in sufficient detail so the Board can make a fully 
informed evaluation of the disability.  Stefl, supra.  The 
Board finds that Dr. G-G's examination was thorough and 
sufficient.  Although she was incorrect that the veteran's 
MOS was postal clerk while he was in Vietnam, her examination 
notes show that she considered the veteran's alleged 
stressors and reviewed and considered his claims file, 
including Dr. E's examination reports.  Therefore, the Board 
finds that the veteran's VA examination with Dr. G-G was 
sufficient.

The Board also notes that neither Dr. E or Dr. G-G diagnosed 
the veteran with PTSD.  Dr. E wrote that the veteran came to 
see him due to problems associated with adjustment disorder 
and PTSD.  However, the record does not show that this was 
any more than the veteran reporting to him why he sought 
treatment.  At the first appointment Dr. E wrote that the 
veteran said he was seeking treatment because he was 
experiencing PTSD related to Vietnam, and at the final 
appointment Dr. E wrote that he wanted to find out how deeply 
rooted the events in Vietnam were.  The Court has held that a 
mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Nowhere in Dr. E's letters or treatment notes does 
he make an actual diagnosis of PTSD, and Dr. G-G diagnosed 
the veteran with adjustment disorder because she did not feel 
he has the prominent anxiety needed for a diagnosis of PTSD.  

We recognize the sincerity of the arguments advanced by the 
veteran and Ms. B that he has PTSD which should be service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, PTSD is a complex disorder which requires 
specialized training for a determination as to diagnosis and 
causation, and it is therefore not susceptible of lay 
opinions on etiology.

The Board therefore finds that, in the absence of a diagnosis 
of PTSD in the evidentiary record, service connection for 
PTSD must be denied.  The Board need not evaluate the other 
elements necessary for service connection for PTSD, since the 
absence of one requirement means an award of service 
connection is not possible.  As the evidence preponderates 
against the claim for service connection for PTSD, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.
 

B.  Lumbosacral Strain and Upper Respiratory Illness

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

By an April 2004 rating decision, the RO denied the veteran's 
claim for service connection for a lumbosacral strain and 
upper respiratory illness.  The veteran filed an NOD as to 
that determination, and an SOC was issued in June 2005.  When 
the veteran filed VA Form 9 in June 2005, he indicated that 
he was appealing only the issue of PTSD.

Hence, there remain no allegations of errors of fact or law 
for appellate consideration on the issues of a lumbosacral 
strain and upper respiratory illness.  Thus, the Board does 
not have jurisdiction to review them, and they must therefore 
be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

Entitlement to service connection for PTSD is denied.

The appeal for service connection for a lumbosacral strain is 
dismissed.

The appeal for service connection for upper respiratory 
illness is dismissed.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


